Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
1.	The Applicants’ preliminary amendments filed October 28, 2020 is acknowledged. Claims 14-15 are deleted. Claims 4 and 8-9 are amended. Claims 16-21 are added. Now, Claims 1-13 and 16-21 are pending.

	
Claim Rejections - 35 USC § 112
2.	The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention. 


3.	Claims 11-12 and 18-21 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
	In Claim 11 (lines 1-2), it is not clear what the phrase “the 10% to 60% of a polydiorganosiloxane” refers to. For the sake of compact prosecution, the phrase is construed to be -- the silicone pressure adhesive comprising 10% to 60% of a polydiorganosiloxane --, as indicated in Applicant’s application publication at [0129].
	In Claim 18 (line 1), the preamble is incomplete. For the sake of compact prosecution, the preamble is construed as -- A method for adhering an adhesive article to an electronic device --, pending rectification.
	
4.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Claim Rejections - 35 USC § 103
5.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


6.	Claims 1-2, 4-7, 9-10 and 13 are rejected under 35 U.S.C. 103 as being obvious over Vanwert (US 5 270 425).
	For Claims 1-2, 4-6 and 9, Vanwert discloses a curable composition comprising an adhesion promoting composition (corresponding to Applicant’s anchorage additive) prepared by a process of mixing a mixture consisting essentially of an epoxysilane D1) (e.g., 3-glycidoxypropyltrimethoxysilane, 3,4-epoxycyclohexyl)methyltrimethoxysilane, etc.)(corresponding to Applicant’s A-2), D2) an alkenylsilane (e.g., vinyltri(m)ethoxysilane, allyltrimethoxysilane, etc.)(corresponding to Applicant’s A-1)  and D3) a hydroxy end-capped dimethylsiloxane-methylvinylsiloxane copolymer or a hydroxy end-capped polymethylvinylsiloxane (corresponding to Applicant’s B). (col. 3, lines 31-45, col. 4, lines 29-39 and col. 4, lines 59-68) The amounts of D1) and D2) are from 0.5 to 2 wt% and 0.1 to about 1 wt%, respectively based on the curable composition. (col. 4, lines 40-48) The weight ratio of D2/D1 would be from 0.05/1 to 2/1 (0.1/2 to 1/0.5), which overlaps with Applicant’s weight ratio of A-1/A-2. Thus, a prima facie case of obviousness exists. The amounts of vinyltrimethoxysilane and glycidoxypropyltrimethoxysilane are further exemplified as 0.2 part and 0.9 part, respectively, which would correspond to Applicant’s A-1/A-2 ratio of 0.22/1. (col. 11, lines 7-13) This would render the foregoing obviousness even more compelling. The amount of D3 is exemplified as 0.9 part. (col. 11, lines 7-13) The amount of the sum of D1 and D2 would be 1.1 part. Thus, the sum of D1 and D2, and D3 would constitute 55 wt% and 45 wt%, respectively, based on the adhesion promoting composition. The foregoing hydroxy end-capped polymethylvinylsiloxane would correspond to Applicant’s chemical structure of B, where a = 0, b > 0 and c = 2. Since Vanwert does not specifically mention the temperature at which the adhesion promoting composition is formed, the composition is conventionally deemed to be prepared at room temperature. 	For Claim 7, Vanwert further teaches the use of a hydroxy end-capped dimethylsiloxane and methylvinylsiloxane copolymer. (col. 4, lines 59-68) For Claims 10 and 13, the curable composition further contains a mixture of an alkenyl-containing polydiorganosiloxane (Ingredient A), an organohydrogensiloxane (Ingredient B) and a Pt-based catalyst. (col. 6, lines 9-39 and col. 7, lines 18-45 and 57-66) The amounts of the mixture and the adhesion promoting composition are exemplified in Examples. Since the curable composition functions as an adhesive for adhering a sheet of aluminum foil and backing substrates such as stainless steel, and the constituents of the foregoing mixture read on Applicant’s silicone pressure sensitive adhesive, the mixture would have also been expected to be a pressure sensitive adhesive. (Examples)
	
7.	Claim 3 is rejected under 35 U.S.C. 103 as being obvious over Vanwert in view of Rincon (US 8 907 006).
	Vanwert discloses a curable composition, supra, which is incorporated herein by reference. Vanwert is silent on the presently claimed vinyltriacetoxysilane. However, Rincon teaches the equivalence and interchangeability between vinyltri(m)ethoxysilane and vinyltriacetoxysilane as an adhesion promoter in a hydrosilylation curable silicone composition. (col. 5, line 66 to col. 6, line 14, col. 8, lines 9-25 and col. 9, lines 24-65) Therefore, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to employ Rincon’s vinyltriacetoxysilane in lieu of the vinyltri(m)ethoxysilane in Vanwert curable composition with expected success.

8.	Claim 18 would be allowable if rewritten or amended to overcome the rejection(s) under 35 U.S.C. 112(b), set forth in this Office action.
	Vanwert does not teach or fairly suggest the presently claimed steps 3 and 4.

9.	Claim 8 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
	Vanwert does not teach or fairly suggest the presently claimed temperatures.

10.	Claims 11-12 and 19-21 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b), set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.
	For Claim 11-12, Vanwert does not teach or fairly suggest the presently claimed amounts of the polydiorganosiloxane having a monovalent hydrocarbon group with aliphatic unsaturation and the polyorganosiloxane resin, the branched polyorganosiloxane or a combination thereof.
	For Claims 19-21, the patentability is set forth in paragraph 8 above.

Allowable Subject Matter
11.	Claims 16-17 are allowed.
	Vanwert does not teach or fairly suggest the presently claimed step 3).

12.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to Kuo-Liang Peng whose telephone number is (571) 272-1091.  The examiner can normally be reached on Monday-Friday from 8:30 AM to 5:00 PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Vasu Jagannathan, can be reached on (571) 272-1119.  The fax phone number for the organization where this application or proceeding is assigned is 703-872-9306.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).


klp
September 8, 2022
/KUO LIANG PENG/Primary Examiner, Art Unit 1765